Citation Nr: 1019007	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-11 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, secondary to service-connected degenerative joint 
disease, residuals of arthrotomy of the right knee. 

2.  Entitlement to service connection for a back disorder, 
secondary to service-connected degenerative joint disease, 
residuals of arthrotomy of the right knee. 

3.  Entitlement to an increased rating for degenerative joint 
disease, residuals of arthrotomy, right knee, currently 
evaluated as 20 percent disabling. 

4.  Entitlement to an initial compensable evaluation for 
surgical scar, residual of right knee arthrotomy. 

5.  Entitlement to an initial compensable evaluation for 
weakness of muscle group XIII, right lower extremity, 
associated with degenerative joint disease, residuals of 
arthrotomy, right knee.



REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2007 rating 
decision, by the Chicago, Illinois, Regional Office (RO), 
which granted service connection for weakness muscle group 
XIII, right lower extremity, evaluated as 0 percent 
disabling, effective November 6, 2006.  The RO also granted 
service connection for surgical scar, residual of right knee 
arthrotomy, evaluated as 0 percent disabling, effective June 
15, 2006.  However, the rating action denied the Veteran's 
claim of entitlement to service connection for a right hip 
disorder and a back disorder, both claimed as secondary to 
the service-connected right knee disorder.  He perfected a 
timely appeal to that decision.  

The issues of entitlement to an increased evaluation for 
degenerative joint disease, residuals of arthrotomy, right 
knee, currently evaluated as 20 percent disabling and 
entitlement to an initial compensable evaluation for a 
surgical scar, residuals of right knee arthrotomy, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  A right hip disorder, diagnosed as trochanteric bursitis, 
is not shown to be causally or etiologically related to 
degenerative joint disease, residuals of arthrotomy, of the 
right knee.  

2.  A back disorder, including degenerative joint disease, is 
not shown to be causally or etiologically related to 
degenerative joint disease, residuals of arthrotomy, of the 
right knee.  

3.  The Veteran's weakness in the right lower extremity more 
nearly approximates slight disability of muscle group XIII 
than moderate disability of muscle group XIII.  


CONCLUSIONS OF LAW

1.  Trochanteric bursitis of the right hip is not proximately 
due to or the result of service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2007).  

2.  A back disorder, including degenerative joint disease of 
the lumbar spine, is not proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2009).  

3.  The criteria for a compensable disability rating for 
weakness, muscle group XIII, right lower extremity, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.55, 4.56, 4.73, 
Diagnostic Code 5313 (2009).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in August 2006 from the RO to the Veteran, which 
was issued prior to the RO decision in January 2007.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence not already of 
record that would need to be obtained for a proper 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  The Veteran 
has been afforded a VA examination on the issues decided 
herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examination afforded the Veteran is adequate.  Nieves- 
Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted 
by a medical professional, who reviewed the medical records, 
solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The service treatment reports (STRs) show that the Veteran 
underwent surgery on the right knee in September 1968.  The 
STRs are completely silent with respect to any complaints or 
findings of a right hip disorder.  On February 6, 1968, he 
complained of low back pain, although he displayed full range 
of motion.  On March 12, 1968, he reported low back pain 
after having lifted pots and pans.  The examination showed 
pain over the left thoracic area with no spasms and full 
range of motion.  The impression was ligament sprain for 
which he was prescribed Robaxin.  There were no further 
complaints in service.  At his discharge examination in March 
1969, clinical evaluation of the lower extremity and spine 
was normal.  

By a rating action in December 1969, the RO granted service 
connection for residuals, arthrotomy, right knee, evaluated 
as 10 percent disabling, effective April 1, 1969, under DC 
5257.  

The Veteran's claim for an increased rating for his right 
knee disorder and service connection for hip and back 
problems (VA Form 21-4138) was received in June 2006.  
Submitted in support of the claim were VA progress notes 
dated from June to August 2006.  These records show that the 
Veteran received clinical attention for right hip, low back, 
and knee pain.  On June 9, 2006, he complained of low back 
pain which had been present for 3 months.  He stated that 
this pain would radiate into the right lower extremity, but 
he denied any numbness or tingling.  He denied recent injury 
or trauma.  The examination showed no focal tenderness, with 
equal bilateral tendon reflexes and a positive straight leg 
raise on the right to 80 degrees.  He was diagnosed with 
chronic low back pain secondary to degenerative joint disease 
(DJD).  An x-ray study of the right knee, performed in August 
2006, revealed severe osteophyte changes involving the 
patellofemoral compartment.  During a clinical visit in 
August 2006, the Veteran stated that he had difficulty 
walking any distance because of the hip pain.  The assessment 
was hip and knee pain.  

The Veteran was afforded a VA examination in November 2006, 
at which he attributed his right hip and back pain to over 
compensation from his right knee condition.  The Veteran 
indicated that he had diffuse knee pain that is there all the 
time; he noted that the pain varies but has no significant 
flares.  The Veteran reported that the pain is worse with 
cold weather, squatting and walking.  The Veteran also 
reported that the knee is stiff 80 percent of the time.  He 
related that it feels like the knee is always a little 
swollen but thinks that this might be his imagination.  He 
has been on social security disability since 2004 for chronic 
obstructive pulmonary disease; prior to that, he was a truck 
driver and his knee made it difficult to climb up and down 
off the fork lift truck.  He further reported problems with 
his back for about three years.  This pain was constantly 
present; nothing improved or worsened it.  He denied any pain 
radiating into the lower extremities; he also denied any 
numbness.  He specifically denied any incapacitating 
episodes.  He avoided sitting for more than one hour and 
lifting more than 40 pounds.  On examination, when he first 
arose from the chair, he had an abnormal gait for about 2 
steps due to right knee stiffness.  His low back was not 
tender and there were no muscle spasms.  His forward flexion 
was limited to 30 degrees and he had lost 10 degrees of 
extension.  Straight leg raising was negative.  Deep tendon 
reflexes were 2+ and equal.  Pinprick and light touch were 
intact.  He had normal bulk, strength and tone except as 
noted in the knee examination.  Examination of the right knee 
revealed well-healed barely visible medial surgical scar.  He 
had medial boney hypertrophy with medial tenderness.  No 
swelling, erythema, increased warmth or deformity was noted.  
Lachman's, McMurray's and posterior drawer signs were 
negative.  Medial and lateral ligaments were intact.  
Negative patellar grind.  Right thigh was 18.5 inches and 
left thigh was 19 inches.  He had 4.5/5 right quadriceps 
strength.  He had a painless range of motion on the right 
with flexion from 0 degrees to 120 degrees with terminal 
pain; extension was 0 to 0 degrees.  His right hip was tender 
over the trochanter bursa.

X-ray study of the right knee revealed severe osteophytic 
changes involving the patellofemoral compartment.  X-ray 
study of the right hip was normal with normal sacroiliac 
joints.  X-ray study of the back revealed multilevel 
degenerative changes and spinal osteoarthritis; examination 
was negative for acute fracture, dislocation or subluxation.  
The assessments were: right knee degenerative joint disease, 
with slight weakness of right quadriceps muscle secondary to 
DJD; degenerative joint disease, lumbar spine, unrelated to 
his knee as DJD in the knee is not known to cause DJD of the 
spine; and right hp trochanteric bursitis, unrelated to his 
right knee condition because right knee is not known to cause 
trochanteric bursitis.  

The Veteran was seen in triage in October 2007 with 
complaints that his right knee was getting worse he rated his 
pain from 4 to 7 and described it as constant.  The Veteran 
also indicated that the knee was starting to buckle on him; 
he stated that going up and down the stairs was the worst.  

Subsequently, in March 2008, a Decision Review Officer's 
(DRO) decision increased the evaluation for the service-
connected right knee disorder from 10 percent to 20 percent, 
effective June 15, 2006 (the date of receipt of the current 
claim), under DC 5299-5258.  


III.  Legal analysis-Service connection.

Service connection is warranted for disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. §§ 1110, 
1131.  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"--the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Service connection may also be established for disability 
that is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2006); 
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Prior to October 10, 2006, the provisions of 38 C.F.R. 
§ 3.310 directed, in pertinent part, that: Except as provided 
in § 3.300(c), disability which is proximately due to or the 
result of a service- connected disease or injury shall be 
service-connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  

The Court clarified that service connection shall be granted 
on a secondary basis under the provisions of 38 C.F.R. 
§ 3.310(a) where it is demonstrated that a service-connected 
disorder has aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The term, 
"disability", as contemplated by the VA regulations, means 
"impairment in earning capacity resulting from . . . [all 
types of] diseases or injuries [encountered as a result of or 
incident to military service] and their residual conditions. 
. . ." 38 C.F.R. § 4.1 (1990).  

Pursuant to § 1110 and § 3.310(a), when aggravation of a 
Veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
Veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation. Cf. 38 C.F.R. 
§ 3.322 (1994) (in compensating for aggravation of a 
preservice disability by active service, it "is necessary to 
deduct from the present evaluation the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating schedule 
. . .").  Allen v. Brown, 7 Vet. App. 439 (1995).  

The amendment of October 2006 to 38 C.F.R. § 3.310 sets a 
standard by which a claim based on aggravation of a non- 
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995) (which allowed for secondary 
service connection on an aggravation basis), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the recent 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  38 C.F.R. § 3.310 (2006).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition, 
(2) the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 
In such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether the evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish 
service connection.  See Barr v. Nicholson, 21. Vet. App. 303 
(2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims that he has a right hip and low back 
disorder both of which he believes are secondary to his 
service-connected right knee disorder.  The Board initially 
notes that the competent medical evidence of record does show 
that the Veteran has a right hip disorder, diagnosed as 
trochanteric bursitis, and degenerative joint disease of the 
lumbar spine.  There is no indication that the Veteran ever 
complained of or was treated for any hip complaints in 
service,  In fact, he has never alleged that this disorder 
began in service.  As to the back complaints, the Board notes 
that there were two complaints about back pain in service, 
which was diagnosed as a sprain.  However, in light of the 
negative separation examination and the silence of the record 
for over  30 years after discharge, it is found that the 
isolated and remote in-service complaints did not constitute 
the development of a chronic low back disorder.  
Significantly, when the Veteran reported low back pain in 
June 2006, he had noted that it had had its onset three month 
before.  He has also not claimed that his currently diagnosed 
low back DJD is related to service, but was caused by his 
service-connected right knee disorder.  Therefore, the Board 
finds that service connection on a direct basis for either 
the hip or the low back disorder is not warranted.

With regard to entitlement to service connection on a 
secondary basis, the record reflects that service connection 
has been granted for degenerative joint disease of the right 
knee, residuals of arthrotomy.  What is missing from the 
record, however, is competent medical evidence showing that 
any current right hip and back disabilities are related to 
the service-connected right knee disorder, on either a 
causation or aggravation basis.  38 C.F.R. § 3.310.  

In this case, it cannot be said that there is competent 
evidence showing that the right hip and back conditions are 
related to the service-connected right knee disorder, as 
claimed by the Veteran.  The only medical opinion of record 
that addresses the etiological question presented in this 
case, discounts a medical nexus between the Veteran's right 
hip and back disabilities and his service-connected right 
knee disorder.  The opinion of a VA examiner in November 2006 
followed a review of the record and a physical examination.  
Specifically, the VA examiner  reported the following 
assessment: degenerative joint disease, lumbar spine, 
unrelated to his knee as DJD in the knee is not known to 
cause DJD of the spine; and right hp trochanteric bursitis, 
unrelated to his right knee condition because right knee is 
not known to cause trochanteric bursitis.  There is no other 
medical opinion in the record to refute the conclusions of 
the VA examiner.  Thus, there is no favorable medical 
evidence showing that the Veteran's right hip and back 
disorders are related to service or his service-connected 
degenerative joint disease, right knee disorder.  Rather, the 
uncontroverted medical evidence, consisting of a VA medical 
opinion, opposes the claim.  

As for the Veteran's statements, relating his right hip and 
back disorders to the service-connected right knee disorder, 
although the Veteran is competent to describe symptoms 
pertaining to his claimed disability, where as here, the 
question involved is one of medical causation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on a medical 
diagnosis or on medical causation.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  

For the above-stated reasons, the Board concludes that there 
is no basis of entitlement to secondary service connection.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
The weight of the credible evidence demonstrates that the 
Veteran's right hip and back disorders have not been 
medically linked to the service-connected degenerative joint 
disease, residuals of arthrotomy, right knee.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  


IV.  Legal analysis-Higher evaluation.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2009).  38 
C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
Veteran's working or seeking work. Separate diagnostic codes 
identify the various disabilities. Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Board 
has concluded that the right knee disability has not 
significantly changed and that a uniform evaluation is 
warranted.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2009).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement. See 38 C.F.R. 
§ 4.45 (2009).  After the evidence has been assembled, it is 
the Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2009).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.3 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Weakness, muscle group XIII, right lower extremity.

The Veteran's weakness of the right lower extremity is rated 
under Diagnostic Code (DC) 5313, for injury to Muscle Group 
XIII, which consists of the posterior thigh group muscles 
that function to provide extension of the hip and flexion of 
the knee, outward and inward rotation of the flexed knee, 
acting with rectus femoris and sartorius synchronizing 
simultaneous flexion of the hip and knee by belt-over pulley 
action at the knee joint.  These muscles consist of the 
biceps femoris, semimembranosus, and semitendinosus.  Under 
DC 5313, slight muscle disability is noncompensable, and 
moderate muscle disability warrants a 10 percent rating.  38 
C.F.R. § 4.73, DC 5313.  

The factors to be considered in evaluating residual 
disabilities of healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There would be no cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c).  Objectively, there would be a minimal 
scar, with no evidence of fascial defect, atrophy, or 
impaired tonus.  There would be no impairment of function, or 
metallic fragments retained in muscle tissue.  

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles. Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d) (2).   

Analysis.

After reviewing the record, the Board does not find that a 
compensable disability rating for weakness of the right lower 
extremity is warranted.  

In this regard, the November 2006 VA examination report noted 
a finding of slight weakness of the right quadriceps muscle, 
secondary to degenerative joint disease of the right knee.  
However, the Veteran's right lower extremity impairment is 
not been shown to be productive of fascial defect, atrophy, 
impaired tonus, impairment of function, metallic fragment 
retained in muscle tissue, loss of power, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, or 
uncertainty of movement.  He had normal muscle bulk, strength 
and tone in the lower extremity.  

In light of the evidence above, the Board finds that the 
Veteran's right lower extremity disorder more closely 
approximate slight muscle disability than moderate muscle 
disability.  Accordingly, a compensable disability rating is 
not warranted.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted a compensable rating.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Service connection for a right hip disorder, secondary to 
service-connected degenerative joint disease, residuals of 
arthrotomy of the right knee is denied.  

Service connection for a back disorder, secondary to service-
connected degenerative joint disease, residuals of arthrotomy 
of the right knee, is denied.  

Entitlement to an initial compensable evaluation for 
weakness, of muscle group XIII, right lower extremity, is 
denied.  


REMAND

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

As to the right knee residuals, the Board has taken note of 
the November 2007 VA outpatient treatment record in which the 
Veteran stated that his right knee had worsened.  He stated 
that the pain was constant and was rated as 4-7 on a scale of 
1-10 (with 10 being the worst).  Significantly, he said that 
the knee joint was "starting to buckle on him;" no such 
instability was noted during the November 2006 VA 
examination.  Therefore, based on his statement that the 
condition had worsened, to include buckling of the joint, the 
Board finds that another VA examination would be helpful in 
ascertaining the current degree of severity of his right knee 
disorder. 

As to the residual scar, the Veteran was accorded a 
compensation and pension (C&P) joints examination in November 
2006.  Physical examination reported a well-healed barely 
visible medial knee surgical scar.  There was no mention of 
pain, tenderness, or limitation of motion due to the scar on 
the right knee.  The examination was not a thorough 
examination in that the right knee scar was not fully 
evaluated.  Therefore, this examination report is 
insufficient.  

The Board notes that where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  See Allday 
v. Brown, 7 Vet. App. 517, 526 (1995).  Accordingly, the 
Veteran should be provided another C&P examination.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
the duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(holding that the examiner "must consider the records of 
prior medical examinations and treatment in order to assure a 
fully informed examination").  

The Veteran must be advised of the importance of reporting to 
the scheduled examinations and of the possible adverse 
consequences, to include the denial of the claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
on appeal.  With any necessary 
authorization from the Veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not 
been secured previously.  In particular, 
the RO should request any treatment 
records from the Madison VA Medical 
Center developed from January 2008 to the 
present.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform him and 
his representative of this and ask them 
to provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.  

2. The RO should afford the veteran a 
complete VA orthopedic examination in 
order to fully evaluate the service-
connected right knee disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination.  All 
appropriate tests deemed necessary should 
be accomplished.  The examiner must 
provide comprehensive reports including 
complete rationale for all conclusions 
made.  The examiner should fully describe 
the degree of limitation of motion of the 
joint or joints affected by the 
degenerative changes.  Any limitation of 
motion must be objectively confirmed by 
clinical findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  Complete range of motion 
studies should be performed to accurately 
ascertain the amount of limitation of 
motion present in the right knee.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40 (2009).  It should be indicated 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2009).

3.  The Veteran should be afforded an 
appropriate VA examination to assess the 
severity of his right knee scar.  The 
claims folder should be made available to 
the examiner prior to the examination.  
All clinical findings should be reported 
in detail, and all tests and studies 
deemed necessary by the examiner should 
be performed.  The examiner must indicate 
whether the scar covers an area exceeding 
6 square inches (39 sq. cm.); or is 
unstable or painful upon examination, or 
affects function of the affected part.  
The examiner must provide a compete 
rationale for any opinion expressed.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the claims for a higher 
evaluation for the surgical scar on the 
right knee and for DJD, residuals of 
right knee arthrotomy in light of all 
pertinent evidence and legal authority 
remanded herein.  If the benefits sought 
on appeal remain denied, furnish the 
Veteran and his representative an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

No action is required of the Veteran until he receives 
further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


